          Case 3:20-cv-00380-LRH Document 2 Filed 12/17/20 Page 1 of 6




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8
                                                      ***
 9    UNITED STATES OF AMERICA,                         Case No. 3:16-cr-00052-LRH-WGC

10                              Respondent/Plaintiff, ORDER

11            v.

12    MATI SEFO,

13                              Petitioner/Defendant.
14

15           Defendant Mati Sefo moves this Court to vacate, set aside, or correct his sentence pursuant
16   to 28 U.S.C. § 2255, arguing that Hobbs Act robbery is not a crime of violence in light of United
17   States v. Davis, 139 S. Ct. 2319 (2019) (“Davis”). ECF No. 37. The Government opposed, arguing
18   that his motion is foreclosed by Ninth Circuit precedent and because his motion is procedurally
19   defaulted and barred by the explicit terms of his plea agreement. ECF No. 39. Accordingly, Sefo
20   replied. ECF No. 40. For the reasons contained within this Order, the Court denies Sefo’s motion
21   and denies him a certificate of appealability.
22   I.      BACKGROUND
23           On August 31, 2016, Sefo was indicted for (1) interference with commerce by robbery
24   (“Hobbs Act Robbery”), in violation of 18 U.S.C. §1951; and (2) use of a firearm during and in
25   relation to a crime of violence, in violation of 18 U.S.C. § 924(c). ECF No. 1. On March 21, 2017,
26   Sefo pled guilty, pursuant to a written plea agreement, to Count II, in which he admitted the
27   following facts: (1) on August 2, 2016, Sefo robbed the BB Food and Liquor Store at gun point—
28   he pointed a black semi-automatic pistol at the store clerk and demanded money; (2) the clerk
                                                        1
           Case 3:20-cv-00380-LRH Document 2 Filed 12/17/20 Page 2 of 6




 1   complied and Sefo took $325 cash and a pack of Newport cigarettes; (3) Reno Police officers

 2   located Sefo within eight minutes of the robbery and Sefo was apprehended after he initially fled

 3   from police; (4) when Sefo was searched, officers found a black Ruger .22 long rifle pistol, a pack

 4   of Newport cigarettes, and $325 in cash; and (5) BB Food and Liquor is involved in interstate

 5   commerce as they order some of their supplies from Core Mark, which is based in Sacramento,

 6   California. See ECF No. 19 at 4.

 7             On July 10, 2017, the Court sentenced Sefo to 84-months imprisonment, to be followed by

 8   five years of supervised release. Sefo filed no direct appeal. On June 22, 2020, Sefo filed the

 9   pending section 2255 motion to vacate, set aside, or correct his sentence, in light of Davis. ECF

10   No. 37. The Government opposed (ECF No. 39); accordingly, Sefo replied (ECF No. 40). The

11   Court now rules on the pending motion.

12   II.       LEGAL STANDARD

13             Pursuant to 28 U.S.C. § 2255, a petitioner may file a motion requesting the court which

14   imposed sentence to vacate, set aside, or correct the sentence. 28 U.S.C. § 2255(a). Such a motion

15   may be brought on the following grounds: (1) “the sentence was imposed in violation of the

16   Constitution or laws of the United States;” (2) “the court was without jurisdiction to impose such

17   sentence;” (3) “the sentence was in excess of the maximum authorized by law;” or (4) the sentence

18   “is otherwise subject to collateral attack." Id.; see United States v. Berry, 624 F.3d 1031, 1038 (9th

19   Cir. 2010) (citation omitted). When a petitioner seeks relief pursuant to a right newly recognized

20   by a decision of the United States Supreme Court, a one-year statute of limitations applies. 28

21   U.S.C. § 2255(f). That one-year limitation period begins to run from "the date on which the right

22   asserted was initially recognized by the Supreme Court." Id. § 2255(f)(3).

23   III.      DISCUSSION

24          A. Sefo’s motion is not procedurally barred and he has not waived his right to
               collaterally attack his conviction and sentence.
25

26             The Government argues that Sefo’s motion must be denied because (1) he failed to raise

27   the issue on direct appeal; and (2) his plea agreement contains a collateral-attack waiver. ECF

28   No. 39. These arguments are unavailing. First, Sefo is not barred from collaterally attacking his
                                                       2
         Case 3:20-cv-00380-LRH Document 2 Filed 12/17/20 Page 3 of 6




 1   sentence because he failed to do so on direct appeal. Under § 2255(f)(3), he is entitled to challenge

 2   his sentence within one year of "the date on which the right [he] assert[s] was initially recognized

 3   by the Supreme Court." (emphasis added). Courts in this District have previously held that a

 4   motion challenging the constitutionality of § 924(c)’s residual clause is not procedurally barred,

 5   even when the defendant did not raise the issue on appeal. See United States v. Bonaparte, Case

 6   No. 2:12-cr-132-JAD-CWH-2, 2017 WL 3159984, at *2 (D. Nev. July 25, 2017) (finding that the

 7   defendant’s section 2255 motion was not “barred by his collateral-attack waiver or based on its

 8   timing.”); United States v. Harrison Johnson, No. 2:12-cr-00336-JAD-CWH, 2018 WL 3518448,

 9   at *2 (D. Nev. July 19, 2018) (same). As Sefo’s motion was brought within one year of Davis, 1

10   which held that the residual clause of § 924(c) is unconstitutionally vague, the Court finds his

11   motion is timely. 2

12           Second, the Ninth Circuit has held that an appeal waiver in the plea agreement does not bar

13   a defendant's challenge to his sentence based on an unconstitutionally vague statute. United States

14   v. Torres, 828 F.3d 1113, 1125 (9th Cir. 2016) (“A waiver of appellate rights will also not apply

15   if a defendant’s sentence is ‘illegal,’ which includes a sentence that ‘violates the constitution.’”). 3

16   As Sefo argues that his sentence should be vacated because it was based on the now

17   unconstitutionally vague residual clause of § 924(c), his motion is not barred by the plea

18   agreement.

19       B. While the residual clause of § 924(c) is unconstitutionally vague, Sefo’s sentence is
            upheld under the “elements” clause of the statute.
20

21           Sefo pled guilty to Count II of the indictment, which charged him with using a firearm

22   during a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A). ECF Nos. 1; 33. 18 U.S.C.

23   § 924(c)(1)(A) provides that “any person, who, during and in relation to any crime of violence . . .

24
     1
       Davis was decided on June 24, 2019 and Sefo’s motion was filed on June 22, 2020.
25   2
       The Court further notes that in United States v. Gutierrez, 876 F.3d 1254, 1255-56 (9th Cir. 2017), the
     defendant did not directly appeal his sentence, but still brought a motion challenging his conviction for
26
     brandishing a firearm during a crime of violence. In that case, the Government “did not raise any procedural
27   barriers” for the Court to consider and the Ninth Circuit proceeded directly to the merits of the case.
     3
       While the Government argues waiver, it concedes that Torres is binding Ninth Circuit precedent that this
28   Court must follow. Nevertheless, it makes this argument to preserve the issue for further appeal. See ECF
     No. 39 at 8 n.1.
                                                           3
        Case 3:20-cv-00380-LRH Document 2 Filed 12/17/20 Page 4 of 6




 1   for which the person may be prosecuted in a court of the United States, uses or carries a firearm,

 2   or who, in furtherance of any such crime, possesses a firearm, shall, in addition to the punishment

 3   provided for such crime of violence . . . be sentenced to a term of imprisonment” of not less than

 4   7 years if the firearm is brandished. The statute further defines “crime of violence” in two ways.

 5   The first, by what is known as the “elements” or “force” clause: an offense that is a felony and

 6   “has as an element the use, attempted use, or threatened use of physical force against the person

 7   or property of another.” Id. § 924(c)(3)(A). The second, by what is known as the residual clause:

 8   an offense that is a felony and “that by its nature, involves substantial risk that physical force

 9   against the person or property of another may be used in the course of committing the offense.”

10   Id. § 924(c)(3)(B). Sefo argues that Hobbs Act robbery is not a crime of violence by its elements,

11   and thus, his sentence under 924(c) could only have arisen under the unconstitutionally vague

12   residual clause. Therefore, he argues it must be vacated.

13          The Court disagrees; it is bound by Ninth Circuit’s precedent, United States v. Dominguez,

14   954 F.3d 1251 (9th Cir. 2020) and United States v. Mendez, 992 F.2d 1488 (9th Cir. 1993), which

15   held that Hobbs Act robbery is categorically a crime of violence under the elements clause. “An

16   offense is categorically a crime of violence only if the least violent form of the offense qualifies

17   as a crime of violence.” Dominguez, 954 F.3d at 1259. Considering the “fear of injury” provision

18   the least serious way to violate of the Hobbs Act robbery statute, the Ninth Circuit determined that

19   “placing a victim in fear of bodily injury is categorically a crime of violence under the elements

20   clause because it ‘requires at least an implicit threat to use the type of violent physical force

21   necessary to meet the Johnson standard.’” Id. at 1260 (quoting United States v. Gutierrez, 876 F.3d

22   1254, 1257 (9th Cir. 2017)). Sefo argues that committing Hobbs Act robbery by causing fear of

23   future injury to property (tangible or intangible) is overly broad to be a crime of violence. However,

24   Dominquez directly rejected this argument: the Court concluded that it need not analyze the fear

25   of injury to intangible economic interests because Dominquez failed “to point to any realistic

26   scenario in which a robber could commit Hobbs Act robbery by placing his victim in fear of injury

27   to an intangible economic interest.” Id. The Court further adopted the Fourth Circuit’s reasoning

28   in United States v. Mathis, which observed that both the Hobbs Act robbery statute and § 924(c)
                                                       4
        Case 3:20-cv-00380-LRH Document 2 Filed 12/17/20 Page 5 of 6




 1   “reference the use of force or threatened use of force against ‘property’ generally, without further

 2   defining the term ‘property,’” and that “neither provision draws any distinction between tangible

 3   and intangible property.” Id. at 1261 (quoting Mathis, 932 F.3d 242, 266 (4th Cir. 2019)).

 4   Defendant’s request that this Court disregard Ninth Circuit precedent, and the precedent of every

 5   other circuit court in the country that have also held Hobbs Act robbery is a crime of violence

 6   under the elements clause, id. at 1260 (collecting cases), must be rejected.

 7          Because Sefo’s conviction may be upheld under the elements clause of § 924(c), the

 8   Supreme Court’s decision in Davis does not affect his sentence. While Sefo was not convicted of

 9   the predicate offense, he pled guilty and admitted to the elements of the Hobbs Act robbery as part

10   of his plea agreement: (1) on August 2, 2016, Sefo robbed the BB Food and Liquor Store at gun

11   point—he pointed a black semi-automatic pistol at the store clerk and demanded money; (2) the

12   clerk complied and Sefo took $325 in cash and a pack of Newport cigarettes; (3) Reno Police

13   officers located Sefo within eight minutes of the robbery and Sefo was apprehended after he

14   initially fled from police; (4) when Sefo was searched, officers found a black Ruger .22 long rifle

15   pistol, a pack of Newport cigarettes, and $325in cash; and (5) BB Food and Liquor is involved in

16   interstate commerce as they order some of their supplies from Core Mark, which is based in

17   Sacramento, California. Accordingly, Sefo’s conviction and resulting 84-month sentence

18   withstands his constitutional challenge, and his motion to vacate, set aside, or correct his sentence

19   is therefore denied.

20      C. Certificate of Appealability

21          To proceed with an appeal of this Order, Sefo must receive a certificate of appealability

22   from the Court. 28 U.S.C. § 2253(c)(1); FED. R. APP. P. 22; 9TH CIR. R. 22-1; Allen v. Ornoski,

23   435 F.3d 946, 950-951 (9th Cir. 2006). For the Court to grant a certificate of appealability, the

24   petitioner must make "a substantial showing of the denial of a constitutional right." 28 U.S.C.

25   § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). And the petitioner bears the burden

26   of demonstrating that the issues are debatable among reasonable jurists; that a court could resolve

27   the issues differently; or that the issues are “adequate to deserve encouragement to proceed

28   further.” Slack, 529 U.S. at 483-84 (citation omitted).
                                                      5
        Case 3:20-cv-00380-LRH Document 2 Filed 12/17/20 Page 6 of 6




 1          As discussed above, Sefo has failed to raise a meritorious challenge to his conviction and

 2   sentence under section 924(c)—Hobbs Act robbery is categorically a crime of violence pursuant

 3   to the Ninth Circuit’s decision in Dominguez. As such, the Court finds that he has failed to

 4   demonstrate that reasonable jurists would find the Court’s assessment of his claims debatable or

 5   wrong. See Allen, 435 F.3d at 950-951. Therefore, the Court denies Sefo a certificate of

 6   appealability.

 7   IV.    CONCLUSION

 8          IT IS THEREFORE ORDERED that Petitioner’s motion to vacate, set aside, or correct his

 9   sentence pursuant to 28 U.S.C. § 2255 (ECF No. 37) is DENIED.

10          IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

11          IT IS FURTHER ORDERED that the Clerk of Court ENTER a separate and final

12   Judgment denying Sefo’s § 2255 motion. See Kingsbury v. United States, 900 F.3d 1147, 1150

13   (9th Cir. 2018).

14          IT IS SO ORDERED.

15          DATED this 17th day of December, 2020.

16                                                       LARRY R. HICKS
                                                         UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28
                                                    6
